Exhibit 10.1

 

UNIFI, INC.

 

Director Compensation Policy*

(Effective as of October 25, 2017)

 

Each director, who is considered “independent” within the meaning of the
Director Independence Standards adopted by the Board of Directors (the “Board”)
of Unifi, Inc. (the “Company”), which are inclusive of Section 303A.02 of the
New York Stock Exchange Listed Company Manual, will receive the following
compensation for service on the Board:

 

 

•

$150,000 annual retainer, where up to fifty percent (50%) of such amount is
payable (at the director’s election) in cash and the remainder of such amount is
an equity grant payable in shares of the Company’s common stock;

 

 

•

$20,000 annual retainer for the Lead Independent Director, payable (at the
director’s election) in cash or shares of the Company’s common stock;

 

 

•

$15,000 annual retainer for the chair of the Audit Committee, payable (at the
director’s election) in cash or shares of the Company’s common stock;

 

 

•

$10,000 annual retainer for the chairs of the Compensation Committee and the
Corporate Governance and Nominating Committee, payable (at such director’s
election) in cash or shares of the Company’s common stock; and

 

 

•

reimbursement of reasonable expenses incurred for attending Board and committee
meetings.

 

A director may be issued stock units, in lieu of shares of the Company’s common
stock, which would be payable upon the director’s cessation of service as a
member of the Board. The number of any shares of the Company’s common stock or
stock units granted to a director shall be determined based on the fair market
value of the Company’s common stock on the date of the director’s election to
the Board.  

 

Any independent director who is initially appointed or elected to the Board
other than at the annual meeting of shareholders will receive his or her annual
retainer calculated on a pro rata basis based upon the period between the date
of such appointment or election and the anticipated date of the next annual
meeting of shareholders.

 

Directors who are not determined to be “independent” as defined above will
receive no compensation for serving as directors.

 

*

Adopted by the Corporate Governance and Nominating Committee and the Board on
October 25, 2017.

 

 

 